Title: To Alexander Hamilton from Elijah Paine, 31 December 1799
From: Paine, Elijah
To: Hamilton, Alexander


          
            Sir
            Philadelphia December 31st. 1799
          
          you have doubtless been informed of the wish of Capt. William Woodward of the 16th. Regiment to be appointed Brigade Inspector—You will see by the inclosed the opinion entertained of him by Major Lynde—
          I have been acquainted with Capt. Woodward for a number of years—His reputation, as a man of integrity, is unblemished—His appearance is very much in his favour; & his behaviour is that of a Gentleman—
          The low grade in which he served during the late war with Great Britain, being then a Serjeant may make it necessary for me to say a word as to his Education—Although he was not educated at a College, yet he is not deficient in point of education—From the business he has pursued & the society he has been in, he is well instructed in reading, writing, & arithmetic; & would generally pass for a man of polite education—
          My desire to serve a person, in my opinion deserving, is the apology, I offer for troubling you with this letter—
          I am with perfect esteem Your Obedt. Servt.
          
            Elijah Paine
          
        